Filed with the U.S. Securities and Exchange Commission on May 15, 2013 Securities Act Registration No. 333-178987 Investment Company Act Reg. No. 811-22653 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 3 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 4 [ X ] (Check appropriate box or boxes) SYMETRA MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 777 108th Avenue N.E., Suite 1200 Bellevue, WA 98004 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:1-800-796-3872 David S. Goldstein, Senior Vice President, General Counsel and Secretary Symetra Financial Corporation 777 108th Avenue N.E., Suite 1200 Bellevue, WA98004 (Name and Address of Agent for Service) Copy to: Stephen E. Roth Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, N.W. Washington, D.C. 20004 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 3 to the Registration Statement Symetra Mutual Funds Trust (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEA No. 2 to the Registration Statement on FormN-1A filed on April 30, 2013. This PEANo.3 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 2 to the Trust’s Registration Statement on behalf of the Trust’s series: Symetra DoubleLine Total Return Fund, Symetra DoubleLine Emerging Markets Income Fund and Symetra Yacktman Focused Fund. SIGNATURES Pursuant to the requirements of the Securities Act and the 1940 Act, the Registrant has duly caused this Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Bellevue and State of Washington, on the 15th day of May 2013. Symetra Mutual Funds Trust By: /s/ Daniel R. Guilbert Daniel R. Guilbert, President Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Thomas M. Marra* Trustee May 15, 2013 Thomas M. Marra /s/ Gary E. Gigot* Trustee May 15, 2013 Gary E. Gigot /s/ Phillip O. Peterson* Trustee May 15, 2013 Phillip O. Peterson /s/ Brian V. Turner* Trustee May 15, 2013 Brian V. Turner /s/ Robert G. Wolfe* Trustee May 15, 2013 Robert G. Wolfe /s/ Daniel R. Guilbert President and Chief May 15, 2013 Daniel R. Guilbert Executive Officer /s/ Colleen M. Murphy* Principal Financial and May 15, 2013 Colleen M. Murphy Accounting Officer /s/ Glenn A. Black* Treasurer May 15, 2013 Glenn A. Black *By: /s/ David S. Goldstein May 15, 2013 David S. Goldstein, Attorney-In Fact pursuant to Power of Attorney INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
